                  Case 1:19-cr-00023-LTS Document 56
                                                  57 Filed 06/30/20
                                                           07/01/20 Page 1 of 1



                                FREEMAN, NOOTER & GINSBERG
                                         ATTORNEYS AT LAW

    LOUIS M. FREEMAN                                                        75 MAIDEN LANE
    THOMAS H. NOOTER*                                                          SUITE 503
    LEE A. GINSBERG                                                      NEW YORK, N.Y. 10038

                                                                             (212) 608-0808
    *NY AND CALIF. BARS                                                 TELECOPIER (212) 962-9696



                                          June 30, 2020

    The Honorable Laura Taylor Swain
    United States District Judge                            MEMO ENDORSED
    Southern District of New York
    500 Pearl Street
    New York, NY 10007                                             Consent Letter Motion

    RE: United States v. Brandon Alvarez, 19 Cr. 23 (LTS)

    Your Honor:

           I am writing to request that Mr. Alvarez be granted permission to move to
    Elizabeth, New Jersey, with his wife, to reside there and be supervised by the
    District of New Jersey until the date he surrenders for sentence in September.

           Mr. Alvarez has been residing with his “wife” in her apartment in New York
    City, but now the lease is up at the end of this week and his wife has arranged for
    the family to reside in an apartment located at 516 Marshall Street, Elizabeth, NJ
    07206. Unless he can move there with her he will be homeless.

              Thank you very much for Your Honor’s consideration of this request.

The requested modification is granted. DE# 56        Sincerely,
resolved.
SO ORDERED.                                          /s/ Thomas H. Nooter
7/1/2020                                             THOMAS H. NOOTER
/s/ Laura Taylor Swain, USDJ                         Attorney for Defendant

    cc:       AUSA Nicholas Chiuchiolo, by ECF
              USPTSA Officer Erin Cunningham, by email

                                               -1-
